 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   TOU CHRISTMAS THAO,                              No. 2:17-cv-2396 MCE AC P
11                     Petitioner,
12          v.                                        ORDER
13   STUART SHERMAN, WARDEN,
14                     Respondent.
15

16          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed an

17   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

18   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On October 11, 2019, respondent filed a motion to dismiss this action on grounds

20   including untimeliness and non-exhaustion. See generally ECF No. 11. Petitioner has yet to file

21   a response to the motion or to communicate with the court in any way.

22          In light of the above, IT IS HEREBY ORDERED that within thirty days of the date of

23   this order, petitioner shall file a response to respondent’s motion to dismiss. See ECF No. 11.

24          Petitioner is warned that failure to file a response to respondent’s motion may result in a

25   recommendation that this action be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b).

26   DATED: November 20, 2019

27

28
